DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-8, 15, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (2019/0064399, of record), in view of Huang et al. (2016/0313472, of record).

Regarding claim 1, Wang discloses a lens system (at least Figure 1B, 10, optical lens assembly), comprising: a lens stack comprising a plurality of refractive lens elements arranged along an optical axis of the lens system (111, optical lenses); wherein each of the refractive lens elements includes: an effective area composed of a transparent optical material that is configured to receive light at an object side (1111, photosensitive area, receives light on the depicted top surfaces of each respective lens; [0117]) and transmit the received light toward an image side (1111, photosensitive area, emits light on the depicted bottom surfaces of each respective lens); and a flange around the effective area (1112, non-photosensitive area; [0117]), wherein the optical light-absorbing material absorbs at least a portion of light that enters the flange ([0117] teaches 1112, non-photosensitive area, is formed by a blackening and matting process); wherein the flanges of the refractive lens elements composed of the optical light-absorbing material allow the refractive lens elements to be arranged along the optical axis to form the lens stack without mounting the refractive lens elements in an opaque lens barrel (at least Abstract, [0116] teach the need for a lens barrel can be eliminated).
Wang fails to teach wherein at least a portion of the flange is composed of an optical light-absorbing material that is in direct contact with at least a portion of a lateral boundary of the effective area extending from the object side to the image side. Wang and Huang are related because both teach a lens system.
Huang discloses a lens system wherein at least a portion of the flange is composed of an optical light-absorbing material that is in direct contact with at least a portion of a lateral boundary of the effective area extending from the object side to the image side (Figure 2 depicts 122, light absorbing portion, to be in direct contact with a portion of a lateral boundary of 121a, optical effective region, wherein the lateral boundary extends from the left hand side to the right hand side).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wang to incorporate the teachings of Huang and provide wherein at least a portion of the flange is composed of an optical light-absorbing material that is in direct contact with at least a portion of a lateral boundary of the effective area extending from the object side to the image side. Doing so would allow for improved stray light control by reducing unwanted stray light within the lens itself, while retaining a compact and precise design.

Regarding claim 2, the modified Wang discloses the lens system as recited in claim 1, wherein the optical light-absorbing material absorbs light in a visible portion of the spectrum while transmitting at least a portion of light in an infrared portion of the spectrum (Huang: at least [0037] teaches 222, light absorbing portion, can absorb visible light and is transparent to infrared light).

Regarding claim 4, the modified Wang discloses the lens system as recited in claim 1, wherein a refractive index of the optical light-absorbing material is higher than a refractive index of the transparent optical material (Examiner notes that since 1112, non-photosensitive area, has high absorption and low transmittance, by material property the refractive index would necessarily be higher than 1111, photosensitive area, which is transparent).

Regarding claim 5, the modified Wang discloses the lens system as recited in claim 1, wherein the transparent optical material and the optical light-absorbing material are optical plastic materials (Huang: at least [0037]).

Regarding claim 6, the modified Wang discloses the lens system as recited in claim 5, wherein the refractive lens is formed using an injection molding process (Examiner notes that since the instant claim is a product claim and includes a process of manufacturing limitation, no patentable weight has been given to the process).

Regarding claim 7, the modified Wang discloses the lens system as recited in claim 6, wherein the refractive lens is formed using the injection molding process in which the flange is formed first, followed by the effective area (Examiner notes that since the instant claim is a product claim and includes a process of manufacturing limitation, no patentable weight has been given to the process).

Regarding claim 8, the modified Wang discloses the lens system as recited in claim 6, wherein the refractive lens is formed using an injection molding process in which the effective area is formed first, followed by the flange (Examiner notes that since the instant claim is a product claim and includes a process of manufacturing limitation, no patentable weight has been given to the process).

Regarding claim 15, Wang discloses a camera (at least Figure 1B, 10, optical lens assembly), comprising: a photosensor configured to capture light projected onto a surface of the photosensor (23, photosensitive chip); and a lens system configured to refract light from an object field located in front of the camera to form an image of a scene at an image plane at or near the surface of the photosensor (10, optical lens assembly; [0115]), wherein the lens system comprises a lens stack comprising a plurality of refractive lens elements arranged along an optical axis of the camera (111, optical lenses); wherein each of the refractive lens elements includes: an effective area composed of a transparent optical material that is configured to receive light at an object side (1111, photosensitive area, receives light on the depicted top surfaces of each respective lens; [0117]) and transmit the received light toward an image side (1111, photosensitive area, emits light on the depicted bottom surfaces of each respective lens); and a flange around the effective area (1112, non-photosensitive area; [0117]), wherein the optical light-absorbing material absorbs at least a portion of light that enters the flange ([0117] teaches 1112, non-photosensitive area, is formed by a blackening and matting process); wherein the flanges of the refractive lens elements composed of the optical light-absorbing material allow the refractive lens elements to be arranged along the optical axis to form the lens stack without mounting the refractive lens elements in an opaque lens barrel (at least Abstract, [0116] teach the need for a lens barrel can be eliminated).
Wang fails to teach wherein at least a portion of the flange is composed of an optical light-absorbing material that is in direct contact with at least a portion of a lateral boundary of the effective area extending from the object side to the image side. Wang and Huang are related because both teach a lens system.
Huang discloses a camera wherein at least a portion of the flange is composed of an optical light-absorbing material that is in direct contact with at least a portion of a lateral boundary of the effective area extending from the object side to the image side (Figure 2 depicts 122, light absorbing portion, to be in direct contact with a portion of a lateral boundary of 121a, optical effective region, wherein the lateral boundary extends from the left hand side to the right hand side).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wang to incorporate the teachings of Huang and provide wherein at least a portion of the flange is composed of an optical light-absorbing material that is in direct contact with at least a portion of a lateral boundary of the effective area extending from the object side to the image side. Doing so would allow for improved stray light control by reducing unwanted stray light within the lens itself.

Regarding claim 16, the modified Wang discloses the camera as recited in claim 15, wherein the optical light-absorbing material absorbs light in a visible portion of the spectrum while transmitting at least a portion of light in an infrared portion of the spectrum (Huang: at least [0037] teaches 222, light absorbing portion, can absorb visible light and is transparent to infrared light).

Regarding claim 18, the modified Wang discloses the camera as recited in claim 15, wherein a refractive index of the optical light-absorbing material is higher than a refractive index of the transparent optical material (Examiner notes that since 1112, non-photosensitive area, has high absorption and low transmittance, by material property the refractive index would necessarily be higher than 1111, photosensitive area, which is transparent).

Regarding claim 19, the modified Wang discloses the camera as recited in claim 15, wherein the transparent optical material and the optical light-absorbing material are optical plastic materials (Huang: at least [0037]).

Claims 3, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2019/0064399, of record), in view of Huang et al. (2016/0313472, of record), as applied to claims 1 and 15 above, and further in view of Ogawa (2017/0090081, of record).

Regarding claim 3, the modified Wang discloses the lens system as recited in claim 1, but fails to teach wherein the optical light-absorbing material absorbs light in a visible portion of the spectrum and light in an infrared portion of the spectrum. The modified Wang and Ogawa are related because both teach a refractive lens with an optical light-absorbing material.
Ogawa discloses a refractive lens wherein the optical light-absorbing material absorbs light in a visible portion of the spectrum and light in an infrared portion of the spectrum ([0124] teaches a light absorbing film for absorbing at least one of visible and infrared light, thus teaching absorption of visible and infrared light).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Wang to incorporate the teachings of Ogawa and provide wherein the optical light-absorbing material absorbs light in a visible portion of the spectrum and light in an infrared portion of the spectrum. Doing so would allow for improved reduction of unwanted glare and stray light, thereby improving image quality.

Regarding claim 17, the modified Wang discloses the camera as recited in claim 15, but fails to teach wherein the optical light-absorbing material absorbs light in a visible portion of the spectrum and light in an infrared portion of the spectrum. The modified Wang and Ogawa are related because both teach a refractive lens with an optical light-absorbing material.
Ogawa discloses a refractive lens wherein the optical light-absorbing material absorbs light in a visible portion of the spectrum and light in an infrared portion of the spectrum ([0124] teaches a light absorbing film for absorbing at least one of visible and infrared light, thus teaching absorption of visible and infrared light).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Wang to incorporate the teachings of Ogawa and provide wherein the optical light-absorbing material absorbs light in a visible portion of the spectrum and light in an infrared portion of the spectrum. Doing so would allow for improved reduction of unwanted glare and stray light, thereby improving image quality.

Regarding claim 21, the modified Wang discloses the camera as recited in claim 15, but fails to teach one or more prisms configured to fold an optical axis of the camera, wherein at least one of the one or more prisms comprises: an effective area composed of a transparent optical material that transmits light; and a holder composed of an optical light-absorbing material. The modified Wang and Ogawa are related because both teach an optical system with light absorbing material.
Ogawa discloses an optical system comprising one or more prisms configured to fold an optical axis of the camera (Figure 4, MB, mirror box; [0137-0139]), wherein at least one of the one or more prisms comprises: an effective area composed of a transparent optical material that transmits light ([0137-0139]; entrance port and exit port); and a holder composed of an optical light-absorbing material (holder of MB, mirror box, includes on the inner wall surface A, absorbing film).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Wang to incorporate the teachings of Ogawa and provide one or more prisms configured to fold an optical axis of the camera, wherein at least one of the one or more prisms comprises: an effective area composed of a transparent optical material that transmits light; and a holder composed of an optical light-absorbing material. Doing so would allow for a more compact camera system to be realized while mitigating reflected stray light.

Claims 9, 10, 12-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2019/0064399, of record), in view of Chou (2018/0292626, of record), in view of Huang et al. (2016/0313472, of record).

Regarding claim 9, Wang discloses a device (at least Figure 1B, 10, optical lens assembly), comprising: a camera (10, optical lens assembly); wherein the camera comprises: a lens stack comprising a plurality of refractive lens elements arranged along an optical axis of the lens system (111, optical lenses); and wherein each of the refractive lens elements includes: an effective area composed of a transparent optical material that is configured to receive light at an object side (1111, photosensitive area, receives light on the depicted top surfaces of each respective lens; [0117]) and transmit the received light toward an image side (1111, photosensitive area, emits light on the depicted bottom surfaces of each respective lens); and a flange around the effective area (1112, non-photosensitive area; [0117]), wherein the optical light-absorbing material absorbs at least a portion of the light that enters the flange ([0117] teaches 1112, non-photosensitive area, is formed by a blackening and matting process); wherein the flanges of the refractive lens elements composed of the optical light-absorbing material allow the refractive lens elements to be arranged along the optical axis to form the lens stack without mounting the refractive lens elements in an opaque lens barrel (at least Abstract, [0116] teach the need for a lens barrel can be eliminated).
Wang fails to teach one or more processors; and a memory comprising program instructions executable by at least one of the one or more processors to control operations of the camera; wherein at least a portion of the flange is composed of an optical light-absorbing material that absorbs at least a portion of the light that is in direct contact with at least a portion of a lateral boundary of the effective area extending from the object side to the image side. Wang and Chou are related because both teach a camera device.
Chou teaches a device comprising one or more processors; and a memory comprising program instructions executable by at least one of the one or more processors to control operations of the camera (at least [0208]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wang to incorporate the teachings of Chou and provide one or more processors; and a memory comprising program instructions executable by at least one of the one or more processors to control operations of the camera. Doing so would allow for improved image quality of the device.
The modified Wang fails to teach wherein at least a portion of the flange is composed of an optical light-absorbing material that absorbs at least a portion of the light that is in direct contact with at least a portion of a lateral boundary of the effective area extending from the object side to the image side. The modified Wang and Huang are related because both teach a lens system.
Huang discloses a device wherein at least a portion of the flange is composed of an optical light-absorbing material that absorbs at least a portion of the light that is in direct contact with at least a portion of a lateral boundary of the effective area extending from the object side to the image side (Figure 2 depicts 122, light absorbing portion, to be in direct contact with a portion of a lateral boundary of 121a, optical effective region, wherein the lateral boundary extends from the left hand side to the right hand side).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Wang to incorporate the teachings of Huang and provide wherein at least a portion of the flange is composed of an optical light-absorbing material that is in direct contact with at least a portion of a lateral boundary of the effective area extending from the object side to the image side. Doing so would allow for improved stray light control by reducing unwanted stray light within the lens itself.

Regarding claim 10, the modified Wang discloses the device as recited in claim 9, wherein the optical light-absorbing material absorbs light in a visible portion of the spectrum while transmitting at least a portion of light in an infrared portion of the spectrum (Huang: at least [0037] teaches 222, light absorbing portion, can absorb visible light and is transparent to infrared light).

Regarding claim 12, the modified Wang discloses the device as recited in claim 9, wherein a refractive index of the optical light-absorbing material is higher than a refractive index of the transparent optical material (Examiner notes that since 1112, non-photosensitive area, has high absorption and low transmittance, by material property the refractive index would necessarily be higher than 1111, photosensitive area, which is transparent).

Regarding claim 13, the modified Wang discloses the device as recited in claim 9, wherein the transparent optical material and the optical light-absorbing material are optical plastic materials (Huang: at least [0037]).

Regarding claim 14, the modified Wang discloses the device as recited in claim 9, further comprising at least one aperture stop (Chou: at least claim 17).

Regarding claim 20, Wang discloses the camera as recited in claim 15, but fails to teach wherein the lens system further comprises at least one aperture stop. Wang and Chou are related because both teach a lens system.
Chou discloses a camera wherein the lens system comprises at least one aperture stop (at least claim 17).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wang to incorporate the teachings of Chou and provide at least one aperture stop. Doing so would improve the image quality of the lens system.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2019/0064399, of record), in view of Chou (2018/0292626, of record), in view of Huang et al. (2016/0313472, of record), as applied to claim 9 above, and further in view of Ogawa (2017/0090081, of record).

Regarding claim 11, the modified Wang discloses the device as recited in claim 9, but fails to teach wherein the optical light-absorbing material absorbs light in a visible portion of the spectrum and light in an infrared portion of the spectrum. The modified Wang and Ogawa are related because both teach a refractive lens with an optical light-absorbing material.
Ogawa discloses a refractive lens wherein the optical light-absorbing material absorbs light in a visible portion of the spectrum and light in an infrared portion of the spectrum ([0124] teaches a light absorbing film for absorbing at least one of visible and infrared light, thus teaching absorption of visible and infrared light).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Wang to incorporate the teachings of Ogawa and provide wherein the optical light-absorbing material absorbs light in a visible portion of the spectrum and light in an infrared portion of the spectrum. Doing so would allow for improved reduction of unwanted glare and stray light, thereby improving image quality.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2019/0064399, of record), in view of Huang et al. (2016/0313472, of record), as applied to claim 15 above, and further in view of Kwon (2005/0226608, of record).

Regarding claim 22, the modified Wang discloses the camera as recited in claim 15, further comprising an infrared filter (21, color filter; [0115] teaches 21, color filter, may be an infrared cut-off filter) comprising: an effective area composed of an optical material that transmits visible light and filters infrared light (Examiner notes that by material property, IR-cut filters only transmit visible light and filter infrared light).
The modified Wang fails to teach a holder composed of an optical light-absorbing material. Wang and Kwon are related because both teach a camera with an infrared filter.
Kwon discloses a camera comprising a holder composed of an optical light-absorbing material (Figure 5D, 120, barrel, includes 531, light-absorbing material layer).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Wang to incorporate the teachings of Kwon and provide a holder composed of an optical light-absorbing material. Doing so would allow for improved suppression of reflected waves, thereby improving image quality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (2015/0103407) discloses a relevant lens system, with particular reference to at least Figure 2B.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (408) 918-7673. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872